             Case 2:18-cr-00422-SMB Document 1177 Filed 06/29/21 Page 1 of 15




11   Paul J. Cambria, Jr. (NY Bar No.1430909, admitted pro hac vice)
     Erin E. McCampbell (NY Bar No. 4480166, admitted pro hac vice)
22   LIPSITZ GREEN SCIME CAMBRIA LLP
33
     42 Delaware Avenue, Suite 120
     Buffalo, New York 14202
44   Telephone: (716) 849-1333
     Facsimile: (716) 855-1580
55   pcambria@lglaw.com
66   emccampbell@lglaw.com
     Attorneys for Michael Lacey
77
     Thomas H. Bienert, Jr. (CA Bar No.135311, admitted pro hac vice)
88   Whitney Z. Bernstein (CA Bar No. 304917, admitted pro hac vice)
99   BIENERT | KATZMAN PC
     903 Calle Amanecer, Suite 350
10
10   San Clemente, California 92673
11   Telephone: (949) 369-3700
11
     Facsimile: (949)369-3701
12
12   tbienert@bienertkatzman.com
     wbernstein@bienartkatzman.com
13
13   Attorneys for James Larkin
14
14
15
15   Additional counsel listed on next page
16
16
17                              IN THE UNITED STATES DISTRICT COURT
17                                  FOR THE DISTRICT OF ARIZONA
18
18
19
19   United States of America,                      NO. CR-18-00422-PHX-SMB

20
20                            Plaintiff,            DEFENDANTS’ REPLY IN FURTHER
21
     vs.                                            SUPPORT OF MOTION TO DISCLOSE
21                                                  GRAND JURY INSTRUCTIONS ON
22
22   Michael Lacey, et al.,                         PROSTITUTION
23
23                       Defendants.                (Oral argument requested)
24
24
25
25
26
26
27
27
28
28

                               REPLY IN FURTHER SUPPORT OF MOTION
                      TO DISCLOSE GRAND JURY INSTRUCTIONS ON PROSTITUTION
            Case 2:18-cr-00422-SMB Document 1177 Filed 06/29/21 Page 2 of 15




     Gary S. Lincenberg (CA Bar No. 123058, admitted pro hac vice)
 1
     Ariel A. Neuman (CA Bar No. 241594, admitted pro hac vice)
 2   Gopi K. Panchapakesan (CA Bar No. 279856, admitted pro hac vice)
     BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
 3   DROOKS, LINCENBERG & RHOW PC
     1875 Century Park East, 23rd Floor
 4
     Los Angeles, California 90067-2561
 5   Telephone: (310) 201-2100
     Facsimile: (310) 201-2110
 6   glincenberg@birdmarella.com
 7   aneuman@birdmarella.com
     gpanchapakesan@birdmarella.com
 8   Attorneys for John Brunst
 9   Bruce Feder (AZ Bar No. 004832)
10   FEDER LAW OFFICE PA
     2930 E. Camelback Road, Suite 160
11   Phoenix, Arizona 85016
     Telephone: (602) 257-0135
12   bf@federlawpa.com
13   Attorney for Scott Spear

14   David Eisenberg (AZ Bar No. 017218)
     DAVID EISENBERG PLC
15
     3550 N. Central Ave., Suite 1155
16   Phoenix, Arizona 85012
     Telephone: (602) 237-5076
17   Facsimile: (602) 314-6273
     david@deisenbergplc.com
18
     Attorney for Andrew Padilla
19
     Joy Malby Bertrand (AZ Bar No. 024181)
20   JOY BERTRAND ESQ LLC
21   P.O. Box 2734
     Scottsdale, Arizona 85252
22   Telephone: (602)374-5321
     Facsimile: (480)361-4694
23   joy.bertrand@gmail.com
24   Attorney for Joye Vaught

25
26
27
28
                                              ii
                             REPLY IN FURTHER SUPPORT OF MOTION
                    TO DISCLOSE GRAND JURY INSTRUCTIONS ON PROSTITUTION
             Case 2:18-cr-00422-SMB Document 1177 Filed 06/29/21 Page 3 of 15




 1           Defendants Michael Lacey, James Larkin, John Brunst, Scott Spear, Andrew Padilla, and
 2   Joye Vaught (“Defendants”), by and through their undersigned attorneys, file the instant reply in
 3   further support of Defendants’ Motion to Disclose Grand Jury Instructions on Prostitution
 4   (“Motion”). (See Doc. 1171.) The government does nothing to address the likelihood that
 5   Defendants were indicted in a constitutionally infirm grand jury proceeding. The government
 6   admits it instructed the grand jury on the Travel Act counts (Doc. 1176, at 2), but never confirms that
 7   those instructions defined prostitution. Moreover, although the government tries to walk back its
 8   recent (and blatantly false) statement to the Court that “escort services . . . [are] only legal in a very a
 9   small county in Nevada” (Doc. 1171-1 at 15), the government fails to dispute the logical inference
10   that it made the same false assertion to the grand jury that it did to the Court—an assertion that
11   would lead the grand jury to indict Defendants for publishing First Amendment protected ads
12   relating to lawful adult activities. The government’s brief instead is an exercise in misdirection
13   – it purports to chastise Defendants for seeking to protect their constitutional rights through
14   the Motion, while ignoring the obvious: that the government continues to pursue an
15   indictment at odds with the law. None of its deflection gives this Court any clarity regarding the
16   accuracy of its representations to the grand jury. If the government cannot properly define
17   prostitution more than three years into this case, it is highly likely that the government falsely
18   instructed the grand jury. The grand jury transcripts must be disclosed for review of this issue that
19   was central to the grand jury’s ability to properly determine whether or not to charge Defendants.
20                                                ARGUMENT
21           A failure to properly instruct the grand jury regarding the definition of “prostitution”
22   (including any statements relating to the legality of escort services) would violate Defendants’ Fifth
23   Amendment rights to an indictment issued by an independent grand jury.1 The government’s recent
24
     1       The government is wrong to suggest that Defendants have already raised this issue. As
25   noted herein, Defendants were only recently put on notice that the government likely failed to give
26   a definition of “prostitution” and also wrongly thinks escorts services are unlawful and synonymous
     with prostitution. Defendants have not previously raised this issue.
27

28
             Case 2:18-cr-00422-SMB Document 1177 Filed 06/29/21 Page 4 of 15




 1   statements to the Court, its proposed trial jury instructions, and its submissions to defense counsel
 2   demonstrate that the government has been operating with a fundamental misunderstanding of the
 3   law, i.e. that escort services are illegal and synonymous with “prostitution services.” Defendants are
 4   entitled to know how the government defined prostitution and escort services to the grand jury as
 5   that information is not subject to secrecy protections, like witness testimony. But, even if it was, the
 6   government’s statements establish that Defendants have a “particularized need” for the disclosure.
 7   I.      The government’s on-the-record statements about prostitution and escort services
             are incorrect, misleading, and prejudicial.
 8
             Defendants became concerned that the government failed to provide the grand jury with an
 9
     instruction on the definition(s) of prostitution relevant to this case when the government’s proposed
10
     jury instructions contained no such instruction. (See Gov’t’s Proposed Jury Instructions, attached
11
     hereto as Ex. A.) How can any jury (petit or grand) consider the merits of this case without an
12
     accurate definition of the conduct at the crux of the case? Moreover, because numerous adult
13
     activities that might appear to many people to be prostitution are legal and are not deemed
14
     “prostitution,” an accurate definition of the term is essential.
15
             Defendants have been concerned, from the outset of this case, that the government’s
16
     presentation to the grand jury was misleading and prejudicial (see Docs. 561, 697, 746, 782, 798, 826,
17
     881). Indeed, in an early motion to dismiss the defense argued that the indictment started with “the
18
     erroneous assumption that all ads on the platform are constitutionally unprotected, that government
19
     may presume the ads relate to unlawful conduct simply by looking at them.” (Doc. 561, at 2.) This
20
     concern became a reality during the June 7, 2021 status conference, when the government objected
21
     to a juror questionnaire question using the term “escort services” because:
22

23                   [Y]ou know, it’s really prostitution services. I think escort is sort of a
                     misnomer. So we would – we would ask that it’s – because it suggests
24                   that escort services is somewhat legal. And, as we know, it’s only
                     legal in a very a small county in Nevada, so it’s really prostitution
25                   services is really right [sic].
26   (Doc. 1171-1 at 15 (emphasis added).) If the government even hinted or implied to the grand jury

27   that escort services are unlawful essentially everywhere—a serious misstatement of the applicable

28                                                       2
             Case 2:18-cr-00422-SMB Document 1177 Filed 06/29/21 Page 5 of 15




 1   law—the government led the jury to believe that publishing escort ads was per se unlawful, as if
 2   Backpage had a category called “Cocaine for Sale” (the sale of cocaine, of course, being per se
 3   unlawful). And given that the prosecutor who made this statement was part of the grand jury
 4   presentation, it is highly likely that he made that same serious misstatement to the grand jury.
 5          The government’s astounding statement to the Court demonstrates that the government’s
 6   understanding of prostitution squarely contradicts the law. Escort services are a lawful form of adult
 7   entertainment and advertisements for escorts and escort services (as well as many other adult
 8   services) are First Amendment protected expression.2 Although this Court recognized there is a
 9   “distinction between escort services and prostitution services” (Doc. 1171-1 at 15-16), the Court’s
10   recognition of the distinction does nothing to obviate the government’s misunderstanding of the terms
11   “prostitution” and “escort.” And, of course, the grand jurors needed to understand and appreciate
12   the distinctions between such terms in assessing whether or not to authorize the indictment, and
13   what the government told them regarding such terms is critical to that understanding.
14          The government’s June 7, 2021 statements strongly suggest the government misled the jury
15   on the “unlawful activity” at issue here, i.e. conflating escort advertising with promoting a business
16   enterprise involving “prostitution offenses in violation of the laws of the State in which they were
17   committed and of the United States.” (Doc. 230, Superseding Indictment, ¶ 201.) Did the
18

19   2       See, e.g., Doc. 1171 at 4 n.1; Ala. Code § 13A-6-184 (escort businesses must register
20
     with the state); Ark. Code Ann. § 14-1-302 (escort agencies regulated as adult oriented
     businesses); Ariz. Rev. Stat. § 13-1422 (escorts and escort agencies are adult oriented
21   businesses whose locations and hours of operation are limited); People v. Katrinak, 136
     Cal.App.3d 145 (1982) (Los Angeles County Ordinance Section 533 requiring escort bureaus
22   to be licensed “was a licensing scheme for a lawful business enterprise.”); Colo. Rev. Stat. §§
23   29-11.8-103 & 104 (escort must obtain state license); 24 Del .C. § 1606 & Del. Op. Atty. Gen.
     95-IB32, 1995 WL 794501 (escort services do not require licenses from Delaware Commission
24   on Adult Entertainment Establishments); Kan. Stat. Ann. 12-770 (escort agencies are sexually
     oriented businesses, whose locations may be restricted by cities); Tenn. Code Ann. §§ 7-51-
25   1102(20) & (26), § 7-51-1115; & 7-51-1102(7) (escorts must hold permits from Tennessee
26   adult-oriented establishment board or a county massage registration board); Utah Code Ann.
     §§ 59-27-102 & 103, 10-8-41.5, & 17-50-331(taxing escort services and cities and counties may
27   require escorts to be licensed).
28                                                     3
             Case 2:18-cr-00422-SMB Document 1177 Filed 06/29/21 Page 6 of 15




 1   government provide an instruction on prostitution for just one State, when the Defendants are
 2   accused of promoting dozens of business enterprises violating the prostitution laws of dozens of
 3   States? Did the government provide an instruction on prostitution for the laws of the United States?
 4   Did the government fail to provide any instruction at all? Prostitution definitions widely vary from
 5   jurisdiction to jurisdiction. For example, the term “prostitution” is defined narrowly by federal
 6   regulation as “engaging in promiscuous sexual intercourse for hire,” 22 C.F.R. § 40.24(b), so under
 7   that law of the United States activities that many would think of as prostitution are not. Did the
 8   government instruct the grand jury that it could indict the Defendants based solely on Backpage
 9   having a category for “escort services” on the site, because, as it recently told the Court, escort
10   services are “only legal in a very small county in Nevada”? Or because escort services are
11   prostitution? Faulty instructions would mislead the grand jury into indicting Defendants for
12   providing a platform for First Amendment protected speech about lawful adult entertainment, rather
13   than for promoting unlawful activity. Tellingly, the government’s Opposition is silent on these issues.
14   The government had the opportunity to state that it had properly instructed and did not mislead the
15   grand jury, but said no such thing. Rather, the government chose to discuss how it could engage in
16   “extensive prosecutorial misconduct” before the grand jury, so long as its misconduct was not
17   deemed “flagrant.” (Doc. 1176 at 6-7.)
18
     II.     Defendants are entitled to the legal instructions on prostitution and escort services
19
             given to the grand jury without a showing of particularized need.
20           The grand jury materials at issue in this Motion – the government’s instructions to the grand
21   jury about prostitution and escort services – do not implicate grand jury secrecy concerns. “The
22   proceedings before the grand jury are secret, but the ground rules by which the grand jury
23   conducts those proceedings are not.” United States v. Alter, 482 F.2d 1016, 1029 n.21 (9th Cir.
24   1973). Although Alter dealt with the court’s charge to the grand jury, the Alter decision applies equally
25   to the specific legal instructions given to a grand jury on a case. See United States v. Belton, 2015 WL
26   1815273, at *3 (N.D. Cal. Apr. 21, 2015) (rejecting the government’s argument that Alter applied
27

28                                                      4
             Case 2:18-cr-00422-SMB Document 1177 Filed 06/29/21 Page 7 of 15




 1   only to the court’s charge and not to “the specific legal instructions that were given to the grand
 2   jury in [Belton’s] case.”). Indeed, as the court in Belton explained:
 3           The legal instructions given to the grand jury regarding the charges on which they
             are deliberating are a part of the ‘ground rules’ by which the grand jury conducts its
 4           proceedings. The instructions do not reveal the substance of the grand jury’s
             deliberative process or other information that would compromise the secrecy that
 5           Rule 6 seeks to protect. Therefore, Defendant is entitled to disclosure of these
             instructions even without a showing of particularized need.
 6
     Id. (emphasis added) See also United States v. Diaz, 236 F.R.D. 470, 477-78 (N.D. Cal. 2006).3
 7
             The law is the law. It is no secret and should not be kept secret. Disclosure of the
 8
     government’s instructions to the grand jury about prostitution and escort services will in no way
 9
     reveal the nature or scope of the grand jury’s investigation, reveal the names or identities of
10
     witnesses, nor implicate concerns for witness or juror safety. Indeed, the government made the
11
     surprising admission that it only presented two witnesses before the grand jury, both of whom were
12
     case agents who the government says it will not call at trial. (See Doc. 812 at 15.) There is simply no
13
     basis to withhold the instructions regarding these crucial terms.
14
     III.    Defendants have established “particularized need” for the legal instructions relating
15           to prostitution and escort services, even if that was required.
16           Even if the Court determines that legal instructions to the grand jury are subject to grand
17   jury secrecy – and, thus, Defendants must make a showing of particularized need – Defendants
18   readily meet that burden. Under Rule 6(e), courts have the authority to order the disclosure of “a
19   grand-jury matter” when the material would be used “in connection with a judicial proceeding” or
20   “at the request of a defendant who shows that a ground may exist to dismiss the indictment
21
     3
             The government cites United States v. Stepanyan, 2016 WL 4398281, at *2 (N.D. Cal. Aug. 18,
22   2016), as contrary authority, but this Court should reject the holding of Stepanyan. The court in
23   Stepanyan plainly was wrong when it said “not a single court has read Alter as does Defendant” (that
     no showing of “particularized need” was required to obtain the government’s legal instructions to a
24   grand jury), as District Judge Jon Tigar of the Northern District of California held exactly that in his
     decision in Belton just the year before. The government suggests the Magistrate Judge’s decision in
25   Stepanyan overrules or otherwise moots the “pre-Stepanyan district court cases,” but that too plainly
     is wrong. A Magistrate Judge’s decision cannot moot or overrule the earlier decisions of District
26   Judges on the same court, and upon which Defendants relied to assert that instructions on the law
     are not subject to secrecy.
27

28                                                       5
             Case 2:18-cr-00422-SMB Document 1177 Filed 06/29/21 Page 8 of 15




 1   because of a matter that occurred before the grand jury.” Fed. R. Crim. P. 6(e)(3)(E)(i-ii). To
 2   establish the particularized need for such grand jury materials, a defendant must show that: (1)
 3   disclosure of the “desired material will avoid a possible injustice; (2) “the need for disclosure is
 4   greater than the need for continued secrecy”; and (3) the disclosure seeks “only the relevant parts of
 5   the transcripts.” United States v. Plummer, 941 F.2d 799, 806 (9th Cir. 1991) (citing Douglas Oil Co. v.
 6   Petrol Stops Northwest, 441 U.S. 211, 222 (1979)).
 7           With respect to the need for secrecy, the Supreme Court has identified several factors for
 8   consideration: (1) “if preindictment proceedings were made public, many prospective witnesses
 9   would be hesitant to come forward voluntarily, knowing that those against whom they testify
10   would be aware of that testimony,” (2) “witnesses who appeared before the grand jury would
11   be less likely to testify fully and frankly, as they would be open to retribution as well as to
12   inducements,” (3) “the risk that those about to be indicted would flee, or would try to influence
13   individual grand jurors to vote against indictment,” and (4) “persons who are accused but
14   exonerated by the grand jury will not be held up to public ridicule.” Douglas Oil Co. v. Petrol
15   Stops Northwest, 441 U.S. 211, 219 (1979). None of these factors are implicated by Defendants’
16   request for the government’s legal instructions relating to prostitution and escort services.
17   Moreover, even if any of the factors were implicated, the importance of the factors is not
18   static. After the indictment has been issued and the grand jury has finished its proceedings, it
19   is “clear that . . . the considerations justifying secrecy become less relevant,” and “a party
20   asserting a need for grand jury transcripts will have a lesser burden in showing justifications.”
21   Douglas Oil Co., 441 U.S. 211 at 223.
22            First, in this case, disclosure of the government’s instructions on prostitution (including
23   any instructions on the legality or illegality of escorts or escort services or ads for escorts or escort
24   services) are necessary to avoid an injustice. The Defendants were indicted by the grand jury for
25   conspiring to or committing the crime of using a facility of interstate commerce with the intent to
26   facilitate a “business enterprise involving . . . prostitution in violation of the laws of the State in which they
27   [were] committed.” 18 U.S.C. § 1952(b)(1) (emphasis added). As Defendants explained in the
28                                                           6
             Case 2:18-cr-00422-SMB Document 1177 Filed 06/29/21 Page 9 of 15




 1   Motion, the failure to include an instruction on prostitution with respect to a Travel Act charge
 2   concerning the facilitation of prostitution in violation of State law is reversible error. (See Doc.
 3   1171 at 4-6.) Yet that is what the government seeks to have this Court do in its proposed jury
 4   instructions and in its advocacy at the June 7, 2021 status conference. (See Doc. 1171-1.)
 5          Second, the government recently told the Court that escort services were “only legal in a
 6   very a small county in Nevada” and that “escort services” are “really prostitution services.” (Id. at
 7   15-16.). Given the government’s erroneous statements to the Court about the law more than three
 8   years into this case, the Court has no basis to presume that the government’s instructions to the
 9   grand jury about that law were accurate three years ago. If the government failed to give the grand
10   jury legal instructions about prostitution or, worse, told the grand jury that escorts were prostitutes
11   and escort services were unlawful, the grand jury was misled into believing it could indict Defendants
12   based solely on Backpage accepting and publishing escort ads. The government’s own words to the
13   Court show the government likely mislead the grand jury, regardless of whether it intended to do
14   so.4
15

16   4       In its opposition, the government tries to walk back what it said to the Court, saying it
     intends to prove that Ferrer and Hyer admitted that most escort and other adult ads on
17
     Backpage were for prostitution and to show that escort and other adult ads on Backpage
18   “looked like” prostitution ads, but this does not undercut what the government told the Court.
     (Doc. 1176 at 16-17.). First, as the admissions of Ferrer and Hyer may have been obtained
19   after the government told them escort services were unlawful in all but one county in
20
     Nevada—those admissions may be premised on the government’s misrepresentations about
     the law. Second, there simply is no way to read the government’s statements to the Court as
21   expressing the government’s views about what it expects to be able to prove at trial (much less
     that it can prove Defendants knew that specific ads for lawful escort services actually related
22   to unlawful prostitution services). The government plainly said that “escort services” are “only
23   legal in a very a small county in Nevada”—not just an incorrect statement of law, but a rather
     material misstatement of the law in a prosecution premised on the publication of third-party
24   escort ads. (Jun. 7, 2021 Tr. at 15.). Finally, the First Amendment flatly bars the government
     from trying to punish speech because it “looks like” unprotected speech. Ashcroft v. Free Speech
25   Coal., 535 U.S. 234, 254–55 (2002) (“Protected speech does not become unprotected merely
26   because it resembles the latter. The Constitution requires the reverse. ‘[T]he possible harm
     to society in permitting some unprotected speech to go unpunished is outweighed by the
27   possibility that protected speech of others may be muted.’”).
28                                                     7
            Case 2:18-cr-00422-SMB Document 1177 Filed 06/29/21 Page 10 of 15




 1           Misleading the grand jury on an element of a charged crime, whether by failing to provide
 2   an instruction on the definition of prostitution, or providing one that is at odds with the law
 3   (including by informing the grand jury that escort services are unlawful everywhere other than one
 4   county in Nevada), would have deprived the Defendants of their Fifth Amendment right to
 5   indictment by a grand jury. Grand jury review serves “as a kind of buffer or referee between the
 6   Government and the people.” United States v. Williams, 504 U.S. 36, 47 (1992); see also United States
 7   v. Calandra, 414 U.S. 338, 343 (1974) (recognizing that the grand jury is charged with the dual
 8   responsibilities of “determin[ing] whether there is probable cause to believe a crime has been
 9   committed and protect[ing] citizens against unfounded criminal prosecutions”). A district court may
10   dismiss an indictment for errors made by the government in grand jury proceedings that “prejudice”
11   the defendant. See United States v. Navarro, 608 F.3d 529, 538-39 (9th Cir. 2010). “[F]or errors brought
12   to the district court’s attention ‘prior to the conclusion of the trial,’” a district court should dismiss
13   an indictment “if it is established that the violation substantially influenced the grand jury’s decision
14   to indict or if there is grave doubt that the decision to indict was free from the substantial influence
15   of such violations.’” Id. at 539 (quoting Bank of Nova Scotia v. United States, 487 U.S. 250, 256 (1988)).
16           Dismissal of an indictment is appropriate when the government misleads the grand jury on
17   the law. Regardless of whether a prosecutor has the duty to instruct on the law, when a prosecutor
18   does provide instruction on the law “the prosecutor’s duty to instruct correctly is plainly apparent.”
19   United States v. Cerullo, 2007 WL 2683799, at *3-4 (S.D. Cal. Sept. 7, 2007) (emphasis added); accord
20   United States v. Stevens, 771 F. Supp. 2d 556, 567 (D. Md. 2011) (“[W]here a prosecutor’s legal
21   instruction to the grand jury seriously misstates the applicable law, the indictment is subject to
22   dismissal if the misstatement casts ‘grave doubt that the decision to indict was free from the
23   substantial influence’ of the erroneous instruction.”); see also United States v. Hoey, 2014 WL
24   2998523, at *3 (S.D.N.Y. July 2, 2014) (“[C]ourts have found error where the government
25   incompletely or erroneously provides legal instruction to the grand jury.”).
26           The government may have given no instruction to the grand jury on the definition of
27   prostitution, in which case the grand jurors were left to speculate about this essential element of the
28                                                       8
            Case 2:18-cr-00422-SMB Document 1177 Filed 06/29/21 Page 11 of 15




 1   crimes charged. Alternatively, the government may have given the definition used in one jurisdiction
 2   at issue, but not all. And regardless of any definition given (or not), the government may have
 3   instructed the grand jury, as it told the Court, that escort services are illegal in all but one county in
 4   Nevada and that escort services equate to unlawful prostitution services. Under any of these
 5   scenarios, the grand jury may have been misled and its independence may have been eviscerated,
 6   such that it served as nothing more than a rubber stamp for the government. Such a grand jury
 7   proceeding would be a clear violation of a defendant’s Fifth Amendment rights—and not a
 8   procedural error that could be cured by the ruling of a petit jury. See Cerullo, 2007 WL 2683799, at
 9   *4 (dismissing indictment because “the grand jury was misled on the law, was unable to correctly
10   adjudge the evidence, and no longer operated as an independent body and buffer between the
11   Government and the Defendant”); see also Stevens, 771 F. Supp. 2d at 566-69 (dismissing indictment
12   because the government gave an erroneous instruction to the grand jury on the advice-of-counsel
13   defense).
14           Indeed, any suggestion by the government to the grand jurors (or the trial jurors) that legal
15   escort services and ads for such services are synonymous with illegal “prostitution services” would
16   be yet another instance of the government flipping the First Amendment on its head in this case.5
17   5
              See Dart v. Craigslist, Inc., 665 F.Supp.2d 961, 968 (N.D. Ill.2009) (Sheriff Dart “is simply
18   wrong when he insists that [craigslist’s adult services] are all synonyms for illegal sexual
     services;” as it “is not unlawful in itself nor does it necessarily call for unlawful
19   content”); Backpage.com, LLC v. Dart, 807 F.3d 229, 234 (7th Cir. 2015), cert. denied, 137 S. Ct.
20
     46 (2016) (rejecting sheriff’s presumption that ads on Backpage.com were
     illegal: Backpage.com was “an avenue of expression of ideas and opinions” protected by the
21   First Amendment, including its “classified ads for ‘adult’ service.” . . . “The district judge
     remarked ‘that the majority of the advertisements [in Backpage’s adult section] are for sex’—
22   but a majority is not all, and not all advertisements for sex are advertisements for illegal sex.”
23   (internal citations omitted)); Backpage.com, LLC v. McKenna, 881 F. Supp. 2d 1262, 1281-82
     (W.D. Wash. 2012) (rejecting similar presumption of state AG defending law targeting
24   Backpage and noting the “third-party publication of offers to engage in illegal transactions
     does not fall within [the] ‘well-defined and narrowly limited classes of speech’ that fall outside
25   of First Amendment protection” (quoting Chaplinsky v. New Hampshire, 315 U.S. 568, 571-72
26   (1942)); Backpage.com, LLC v. Cooper, 939 F. Supp. 2d 805, 833-34 (M.D. Tenn. 2013) (rejecting
     state’s argument that escort ads on Backpage.com were unprotected speech); Backpage.com,
27   LLC v. Hoffman, 2013 WL 4502097, at *9-11 (D.N.J. Aug. 20, 2013) (same); M.A. ex rel. P.K v.
28                                                       9
            Case 2:18-cr-00422-SMB Document 1177 Filed 06/29/21 Page 12 of 15




 1   Protected expression concerning legal adult entertainment cannot be used by a grand jury to find
 2   that the Defendants facilitated and promoted unlawful activity, even if some Backpage users misused
 3   the website and Defendants knew about those instances of misuse. See, e.g., Doe v. GTE Corp., 347
 4   F.3d 655, 659 (7th Cir. 2003). And all of these misleading instructions before the grand jury, raised
 5   both in this Motion and prior motions, fall on the heels of high ranking officials from the
 6   Department of Justice testifying under oath that the operators of a classified advertising website
 7   cannot be prosecuted for violating federal criminal law absent the willing and knowing specific intent
 8   to conspire with website users to violate the law. (See Sept. 15, 2010 Testimony of Francey Hakes,
 9   House of Reps. Comm. on Judiciary, attached hereto as Ex. B.) Further, the government presented
10   just two witnesses—summary case agents—to the grand jury. (See Doc. 812 at 15.) Absent a clear
11   and proper instruction on prostitution and escort services, the grand jury was nothing more than a
12   rubber stamp for the government’s novel theory of liability for third-party speech.
13          Second, the need for disclosure outweighs the need for continued secrecy. Many courts in
14   this Circuit have held that instructions on the law are not subject to secrecy considerations. But
15   even if such considerations apply to instructions on the law, none of the reasons for secrecy are
16   applicable here. The Superseding Indictment was issued almost three years ago, at which point the
17   grand jury concluded its proceedings. This Court ordered the government to disclose all Jencks Act
18   material (which included the testimony of the witnesses who appeared before the grand jury) by
19   August 20, 2019. (See Doc. 730.) Releasing the instructions on these issues of law will have no
20   impact on the witnesses, particularly because they are law enforcement and because the government
21   was obligated to disclose their testimony nearly two years ago, if it intended on calling them at trial.
22

23

24   Village Voice Media Holdings, LLC, 809 F. Supp. 2d 1041, 1049-50 (E.D. Mo. 2011) (rejecting
     similar presumption in dismissing plaintiff’s civil claims based on 18 U.S.C. §§ 2, 1595, and
25   2255); People v Ferrer, 2016 WL 7237305, at *9 (Cal. Super. Ct. Dec. 9, 2016) (dismissing state’s
26   pimping charges against Larkin and Lacey; noting that the only “whiff of illegality” in the AG’s
     complaint improperly “require[ed] the presumption that illegal content was contained in the
27   ads,” yet the website’s actions in posting the ads “would not be illegal”).
28                                                     10
            Case 2:18-cr-00422-SMB Document 1177 Filed 06/29/21 Page 13 of 15




 1   Likewise, such a disclosure will have no impact on the jurors, cause the accused to flee, or cause the
 2   accused reputational harm.
 3           Finally, the materials requested – the instructions on prostitution and escort services – are
 4   no broader than what is necessary to establish whether the Defendants’ Fifth Amendment rights
 5   were violated. Under these circumstances, courts have granted far greater disclosure than what the
 6   Defendants request here. See, e.g., Plummer, 941 F.2d at 806 (expressing approval for district court’s
 7   decision to release “everything” in the grand jury transcripts that mentioned or concerned the
 8   defendant).
 9                                              CONCLUSION
10           At this time, the Defendants are not asking this Court to dismiss the indictment. Defendants
11   simply seek disclosure of the government’s instructions on the law regarding prostitution and escort
12   services given to the grand jury to be able to develop the record and evaluate whether their Fifth
13   Amendment right to an independent and impartial grand jury was violated. This request should give
14   this Court no pause as there is no basis in the law on grand jury secrecy or the facts of this case to
15   continue the secrecy of the government’s instructions on the law. This Court should order the
16   government to disclose all the legal instructions it gave to the grand jury on prostitution or escort
17   services (including all statements to the grand jury about the legality or illegality of escorts or escort
18   services or ads for escorts or escort services). At the very least, the Court should inspect the grand
19   jury transcripts to determine, what, if any, instructions were given on the terms “prostitution” and
20   “escort services.”
21           RESPECTFULLY SUBMITTED this 29th day of June, 2021,
22
                                             Paul J. Cambria, Jr.
23
                                             Erin E. McCampbell
24                                           LIPSITZ GREEN SCIME CAMBRIA LLP
25                                           By:     /s/ Paul J. Cambria, Jr.
26                                                   Paul J. Cambria, Jr.
                                                     Attorneys for Michael Lacey
27

28                                                      11
            Case 2:18-cr-00422-SMB Document 1177 Filed 06/29/21 Page 14 of 15




     Pursuant to the District’s Electronic Case Filing Administrative Policies and Procedures Manual (May 2018)
 1
     § II (C) (3), Erin E. McCampbell hereby attests that all other signatories listed, and on whose behalf this filing
 2   is submitted, concur in the filing’s content and have authorized its filing.

 3
                                                Thomas H. Bienert, Jr.
 4
                                                Whitney Z. Bernstein
 5                                              BIENERT KATZMAN, PLC
 6                                              By:     /s/ Whitney Z. Bernstein
 7                                                      Whitney Z. Bernstein
                                                        Attorneys for James Larkin
 8
                                                Gary S. Lincenberg
 9                                              Ariel A. Neuman
10                                              Gopi K. Panchapakesan
                                                BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
11                                              DROOKS, LINCENBERG & RHOW, P.C.
12                                              By:     /s/ Ariel A. Neuman
13                                                      Ariel A. Neuman
                                                        Attorneys for John Brunst
14
                                                Bruce Feder
15
                                                FEDER LAW OFFICE, P.A.
16
                                                By:     /s/ Bruce Feder
17                                                      Bruce Feder
                                                        Attorneys for Scott Spear
18

19                                              David Eisenberg
                                                DAVID EISENBERG, P.L.C.
20

21                                              By:     /s/ David Eisenberg
                                                        David Eisenberg
22                                                      Attorneys for Andrew Padilla
23                                              Joy Bertrand
24                                              JOY BERTRAND, ESQ.

25                                              By:     /s/ Joy Bertrand
                                                        Joy Bertrand
26
                                                        Attorneys for Joye Vaught
27

28                                                         12
            Case 2:18-cr-00422-SMB Document 1177 Filed 06/29/21 Page 15 of 15




 1

 2

 3

 4

 5
     On June 29, 2021, a PDF version
 6
     of this document was filed with
 7   Clerk of the Court using the CM/ECF
     System for filing and for Transmittal
 8
     Of a Notice of Electronic Filing to the
 9   Following CM/ECF registrants:
10
     Kevin Rapp, kevin.rapp@usdoj.gov
11   Reginald Jones, reginald.jones4@usdoj.gov
12   Peter Kozinets, peter.kozinets@usdoj.gov
     Margaret Perlmeter, margaret.perlmeter@usdoj.gov
13
     Andrew Stone, andrew.stone@usdoj.gov
14   Daniel Boyle, daniel.boyle2@usdoj.gov
15

16

17

18

19

20

21

22

23

24

25

26

27

28                                             13
